Citation Nr: 0326587	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, to include a bilateral knee disability.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

3.  Entitlement to a total disability rating base on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1951 to October 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

This decision will address the issue of entitlement to 
service connection for a bilateral leg disability, to include 
a bilateral knee disability.  The remaining issues will be 
discussed in the remand that follows this decision.  

In April 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  No competent medical evidence establishes that the 
veteran has a current bilateral leg disability to include a 
bilateral knee disability, which could be related to any 
incident of service.  




CONCLUSION OF LAW

A bilateral leg disability, to include a bilateral knee 
disability was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran filed his claim on this 
issue in 1998.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of this claim.  In this regard, the Board notes 
that the RO has secured medical records, both VA and private, 
regarding this issue, and the veteran has undergone VA 
disability evaluation examinations.  The statement of the 
case and supplemental statements of the case provided to the 
veteran and his representative, as well as additional 
correspondence to the veteran, informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  It is noted that the veteran 
testified that he was told by a VA examiner that his 
bilateral leg complaints were related to his inservice 
treatment for malaria.  The Board has not attempted to obtain 
further information from this examiner since as will be 
discussed below there is no definitive evidence that the 
veteran was treated in service for malaria.  The Board finds 
that all relevant facts have been properly and sufficiently 
developed and that no further assistance to the appellant is 
required to satisfy due process.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
Godfrey v. Brown, 7 Vet. App. 398, 406 (1995); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he currently suffers from a bilateral 
leg disability, to include a bilateral knee disability that 
was incurred in service.  After a review of the record, 
however, the Board finds that no competent evidence of record 
shows that the veteran was treated during service for a 
bilateral leg or knee disability or that he currently suffers 
from a bilateral leg or knee disability which could be 
associated with service.  Accordingly, his claim for service 
connection must be denied.  

The veteran's service induction examination in October 1950 
shows his bones and joints to be normal.  He reported having 
had a cut left knee at age twenty.  The service medical 
records are silent for any complaint, diagnosis or treatment 
for leg or knee problems.  At separation, in October 1952, 
the veteran reported having cramps in his legs.  He denied 
any bone or joint abnormality as well as any trick or locked 
knee.  Examination of the lower extremities was normal.  

VA outpatient treatment records show that in August 1999, the 
veteran complained of pain in both knees since 1952.  
Examination showed no crepitus or inflammatory signs.  The 
finding was, arthralgia of the knees.  

A private Doppler report dated in April 2000 shows no 
definite evidence of arterial vascular occlusive disease was 
appreciated bilaterally in the lower limbs.  

The veteran was examined by VA in July 2000.  On examination, 
he could flex his knees from 0 to 130 degrees, and there was 
no crepitus or soft tissue edema.  Deep tendon reflexes were 
normal.  X-rays of the knees showed no significant bone or 
joint abnormality.  A diagnosis relating to the legs or knees 
was not entered.  

VA outpatient treatment record dated in December 2001 shows 
an absent vibratory sense and ankle jerks.  In July 2002, the 
veteran reported having tingling and numbness in his legs and 
arms for years.  Examination of the extremities showed no 
edema and palpalable pulses with no varicose veins.  Ankle 
jerks and vibratory sense were decreased, bilaterally and 
pinprick was decreased in the feet.  

In April 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  He stated that he first noticed a problem with his 
legs in 1952 when he was in the military and had malaria.  He 
stated that he was exercising at Camp Atterbury and his legs 
began to cramp.  He reported that since that time he has had 
weakness and cramping of the legs.  He testified that he 
first went to a doctor for these complaints in around 1990.  
He indicated that he was told that he had nerve damage.  He 
noted that he had been told that this was due to malaria that 
he had while in the military.  A complete transcript is of 
record.  

In the present case, the medical records in the claims file 
fail to reflect a current definitive diagnosis of a bilateral 
leg disability to include a bilateral knee disability.  When 
a claim is filed for entitlement to service connection, there 
must be an initial finding of a current chronic disability.  
Although a claimant may testify as to symptoms he or she 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the July 2000 VA examiner was examining 
the veteran to ascertain the nature of any of the claimed 
disorders on appeal that might be present, the examiner was 
unable to find a basis for diagnosing any current disability 
of the legs and/or the knees.   X-rays were normal.  It is 
noted that in August, 1992 arthralgia of the knees was 
diagnosed.  However, the Board notes that arthralgia is 
defined as pain in a joint (Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991)) and does not by itself, without a 
diagnosed or identifiable underlying malady or condition, 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  In addition, an April 2000 Doppler report showed 
no vascular disease of the lower limbs.  Thus, a confirmed 
diagnosis of a current disability is not of record.  

In addition, there is nothing in the service medical records 
to show that the veteran was treated in service for bilateral 
leg or knee complaints.  It is noted that he has stated that 
his bilateral leg disability is the result of malaria, which 
he reports he had in service.  The record shows that the 
veteran was seen in service in September 1952 for "probable 
malaria" and observation for "possible malaria, diagnosis 
not confirmed".  However, a hematological malaria smear, 
which would confirm the diagnosis, was negative for malaria.  
Thus, in effect, there is no definitive diagnosis of malaria 
in service.  There is therefore, no basis for associating any 
current leg complaints with any treatment in service.  
Further, at separation, in October 1952, there was no 
clinical abnormality shown.  

Other than the veteran's assertions, there is no evidence 
confirming that he has a current bilateral leg or bilateral 
knee disability that is related to his military service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or a diagnosis, his lay statements 
cannot serve as a sufficient predicate upon which to 
establish service connection.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

As the preponderance of the evidence is against the veteran's 
service connection claim, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Accordingly, the benefit-of-the-doubt 
rule is not applicable, and service connection for a 
bilateral leg disability, to include a bilateral knee 
disability is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Service connection for a bilateral leg disability, to include 
a bilateral knee disability is denied.  


REMAND

The veteran seeks an increased evaluation for his service-
connected PTSD as well as a TDIU.  PTSD is his only service-
connected disability.  

The Board notes that the veteran was most recently examined 
for disability evaluation in July 2000.  At that time, the 
examiner stated that the claims file was not made available 
for review, and the examiner expressed that it was very 
difficult to obtain information from the veteran due to his 
hearing defect.  The fulfillment of the statutory duty to 
assist includes providing an additional VA examination by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

In addition, the veteran testified before the undersigned 
Veterans Law Judge in April 2003, that he receives treatment 
from the Columbus Clinic every three months.  The most recent 
treatment record for the veteran are dated in November 2002.  

As additional information is being requested which may affect 
an examiner's assessment of the veteran's psychiatric 
disability, another psychiatric examination will be ordered.  
In this regard, VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Court has also held that in cases 
concerning the rating of disorders, clinical findings must be 
related specifically to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).

The veteran's disability is rated under the provisions of 
Diagnostic Code 9411.  The pertinent provisions of that code 
provide as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name....100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships....70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships....50.  
38 C.F.R. § 4.130 (2003)

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of his other 
claims for higher evaluations.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1. The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected PTSD 
recently.  Based on his response, the RO 
should obtain copies of all such records 
from the identified treatment sources to 
include complete records from the 
Columbus Clinic, and associate them with 
the claims folder.

2.  When the above records have been 
entered into the claims folder, the 
veteran should be afforded a VA 
examination by a psychiatrist in order to 
determine the current severity of his 
service-connected PTSD under the criteria 
in DSM IV.  The veteran must be informed 
of the potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  
The claims folder and a complete copy of 
this REMAND must be made available to the 
examiner and reviewed in conjunction with 
the examination.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate 
fully the veteran's condition.  A GAF 
score and an analysis of its meaning 
should be provided.  The examiner must 
provide an opinion on the employability 
of the veteran.  The examiner should 
provide the a complete rationale for all 
opinions and conclusions and all opinions 
should be supported by reference to 
specific medical records on file.  The 
rating criteria noted above must be 
addressed by the examiner.  

3.  The RO should then review the file 
and ensure that the above noted 
directives are carried out in full.  If 
any are not, including not providing 
adequate responses to the medical 
opinions requested, corrective action 
must be taken.  38 C.F.R. § 4.2 (2001); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  


4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.    The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
further action until he is informed to do so.  The purpose of 
this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



